COURT OF APPEALS OF VIRGINIA


              Present: Judges Humphreys, O’Brien and Senior Judge Bumgardner
UNPUBLISHED



              DANIEL J. POTAS
                                                                                MEMORANDUM OPINION*
              v.      Record No. 0939-17-1                                          PER CURIAM
                                                                                  DECEMBER 27, 2017
              MARCIA M. POTAS


                                       FROM THE CIRCUIT COURT OF YORK COUNTY
                                                  Richard H. Rizk, Judge

                                (Daniel J. Potas, on briefs), pro se. Appellant submitting on briefs.

                                (Kenneth B. Murov; Douglas J. Walter, Guardian ad litem for minor
                                children; Clancy & Walter, P.L.L.C., on brief), for appellee.
                                Appellee and Guardian ad litem submitting on brief.


                      Daniel J. Potas (father) is appealing a child custody and visitation order. Father argues that

              the trial court “violated [his] due process, property, and obligation of contract rights” by (1) “failing

              to adjudicate his parental fitness” before modifying his visitation with his children, which was “not

              in accordance” with the parties’ stipulation and marital agreement dated September 24, 2015 (the

              Agreement); (2) “depriving him of $9,000 of property by ordering him to pay the appellee’s

              attorney fees and an $858 rate lock extension fee,” which was “not in accordance” with the

              Agreement; (3) “ordering him to pay $769 more a month in child support starting on the 1st of

              October, 2016 than what was previously agreed to” in the Agreement; and (4) “entering a final order

              sustaining the previous temporary orders not in accordance” with the Agreement. Upon reviewing

              the record and briefs of the parties, we conclude that the trial court did not err. Accordingly, we

              affirm the decision of the trial court.



                      *
                          Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                                           BACKGROUND

        “On appeal, we view the evidence in the light most favorable to . . . the party prevailing

below.” D’Ambrosio v. D’Ambrosio, 45 Va. App. 323, 335, 610 S.E.2d 876, 882 (2005)

(citations omitted).

        On February 14, 1999, the parties married. The parties had a son born in 2001 and a

daughter born in 2003. On September 24, 2015, the parties entered into the Agreement, in which

they agreed to child custody, visitation, support, and equitable distribution. On December 7, 2015,

the trial court entered, nunc pro tunc to September 24, 2015, the parties’ final decree of divorce.

The final decree affirmed, ratified, and incorporated the Agreement. The parties agreed that they

would have joint legal custody, and Marcia M. Potas (mother) would have primary physical custody

of the children. The parties agreed to a visitation schedule between father and the children.

        Approximately, one month after the entry of the final decree, the parties filed various

pleadings regarding custody and visitation issues. On April 13, 2016, the parties appeared before

the trial court. The trial court temporarily modified visitation between father and the children.

Father’s overnight visitation with his daughter was temporarily suspended, and while visitation was

permitted with his son, it was not required. The trial court set a review date for June 29, 2016. The

trial court entered an order on June 3, 2016, nunc pro tunc to April 13, 2016.

        On June 29, 2016, the parties appeared before the trial court for a review hearing. The trial

court held that the parties would continue to have joint legal custody until further order of the court.

The trial court also stated that father’s overnight visitation with his daughter would remain

temporarily suspended. The trial court reduced father’s weekly and weekend visitation with his

daughter and ordered that visitation occur in York County, City of Poquoson, City of Williamsburg,

or County of James City. The trial court stated that there was no required visitation between father




                                                  -2-
and his son. The trial court set a review date in September 2016. The trial court entered an order on

August 1, 2016.

        On September 26, 2016, the parties appeared before the trial court. The trial court awarded

sole legal and physical custody of the children to mother. The trial court continued to suspend

temporarily father’s overnight visitation with his daughter. The trial court determined visitation

during Christmas and Spring breaks. The trial court again held that there was no required visitation

between father and his son. The trial court set another review date in May 2017. The trial court

entered a temporary custody and visitation order on November 7, 2016.

        At the conclusion of the September 26, 2016 hearing, the trial court also modified child

support, at the request of mother, and entered a final child support order on November 9, 2016.

Father did not appeal the November 9, 2016 child support order.

        On May 10, 2017, the parties appeared before the trial court for a final custody and

visitation hearing. After hearing the evidence and argument, the trial court reviewed the statutory

factors and ruled that mother would have sole legal and physical custody of the children. The trial

court held that father would not have overnight visitation with his daughter and provided a detailed

visitation schedule for father with his daughter. The trial court further stated that there would be no

required visitation between father and his son. The trial court denied mother’s request for attorney’s

fees and costs and divided the guardian ad litem’s fees between the parties. On June 6, 2017, the

trial court entered the final order of custody and visitation. Father timely noted his appeal of the

June 6, 2017 order.

                                             ANALYSIS

        “In matters of custody, visitation, and related child care issues, the court’s paramount

concern is always the best interests of the child.” Farley v. Farley, 9 Va. App. 326, 327-28, 387
S.E.2d 794, 795 (1990).

                                                  -3-
        “[T]here is a presumption on appeal that the trial court thoroughly weighed all the

evidence, considered the statutory requirements, and made its determination based on the child’s

best interests.” D’Ambrosio, 45 Va. App. at 335, 610 S.E.2d at 882 (citing Brown v.

Spotsylvania Dep’t of Soc. Servs., 43 Va. App. 205, 211, 597 S.E.2d 214, 217 (2004)).

        “As long as evidence in the record supports the trial court’s ruling and the trial court has

not abused its discretion, its ruling must be affirmed on appeal.” Brown v. Brown, 30 Va. App.
532, 538, 518 S.E.2d 336, 338 (1999).

                                     Assignments of error #1 and 4

        Father argues that the trial court erred by modifying custody and visitation. He contends the

trial court violated his rights by “failing to adjudicate his parental fitness” before modifying his

visitation. He contends the trial court erred by entering orders that were “not in accordance with

[the Agreement] previously and legally entered into by both parties.”

        With respect to father’s allegation that his due process rights were violated, the Virginia

Constitution states that “no person shall be deprived of his life, liberty, or property without due

process of law . . . .” Va. Const. art. I, § 11. “All the authorities agree that due process of law

requires that a person shall have reasonable notice and a reasonable opportunity to be heard before

an impartial tribunal, before any binding decree can be passed affecting his right to liberty or

property.” Tidwell v. Late, 67 Va. App. 668, 687, 799 S.E.2d 696, 705 (2017) (quoting Menninger

v. Menninger, 64 Va. App. 616, 621, 770 S.E.2d 232, 235 (2015)). “A day in court, an opportunity

to be heard, is an integral part of due process of law.” Id. (quoting Menninger, 64 Va. App. at 621,
770 S.E.2d at 235).

        Contrary to father’s arguments, his due process rights were not violated. Father had notice

of each hearing and had the opportunity to be heard. He presented evidence and argument. The

trial court listened to all evidence and argument prior to making its rulings.

                                                   -4-
          Father further argues that the trial court erred by modifying the parties’ Agreement

regarding custody and visitation. However, the trial court incorporated the Agreement into the final

decree of divorce. Accordingly, it was subject to modification pursuant to Code § 20-108, which

states:

                 The court may, from time to time after decreeing as provided in
                 § 20-107.2, on petition of either of the parents, or on its own
                 motion or upon petition of any probation officer or the Department
                 of Social Services, which petition shall set forth the reasons for the
                 relief sought, revise and alter such decree concerning the care,
                 custody, and maintenance of the children and make a new decree
                 concerning the same, as the circumstances of the parents and the
                 benefit of the children may require.

          “When a trial court has entered a final custody and visitation order, it cannot be modified

absent (i) a showing of changed circumstances under Code § 20-108 and (ii) proof that the

child’s best interests under Code § 20-124.3 will be served by the modification.” Petry v. Petry,

41 Va. App. 782, 789, 589 S.E.2d 458, 462 (2003). Contrary to father’s arguments, a court does

not need to find a parent unfit prior to modifying custody and visitation between the parents.

          Here, the trial court found that there was a material change in circumstances because the

parties’ communication deteriorated and father’s words and actions were negatively impacting the

children. The trial court found that father did not fully appreciate how his words and actions

affected the children. Throughout the process, the trial court gave father opportunities to improve

his relationship with his children, but to no avail. For instance, the trial court provided for therapy

between father and the children, but father was not cooperative. At the September 26, 2016 hearing,

the trial court told father, “It’s what you want and almost an imposition of your will, your desires on

everybody else and they have to succumb to it.” At the May 10, 2017 hearing, the trial court stated,

“And the Court finds that based on the evidence that’s been presented over the course of the

hearings over these past two years, Mr. Potas, with all due respect to you, . . . it’s clear to the Court



                                                   -5-
that you’ve been very controlling of not only your former wife but your children.” The trial court

concluded:

                [T]here has been a disconnect as it relates to your ability to fully
                understand your words and your actions and how that has
                negatively impacted the well-being of your children and to resolve
                disputes and prioritize their needs along the way. The Court has
                repeatedly seen that before the first hearing and since with these
                temporary orders.

        At the May 10, 2017 hearing, the trial court reviewed each of the factors from Code

§ 20-124.3 and determined that it was in the best interests of the children to modify custody and

visitation. Based on the record, the trial court did not err in modifying custody and visitation.

                                        Assignment of error #2

        Father argues that the trial court erred by ordering him to pay $858 for a rate lock extension

fee and $9,000 of mother’s attorney’s fees because the court’s order violated the terms of the

Agreement.

        Mother filed a petition for rule to show cause and argued that father owed her $858 for a rate

lock extension fee. Pursuant to the Agreement, mother was required to refinance the mortgage on

the former marital residence. Since father did not timely endorse the deed conveying his interest in

the property to mother, mother’s closing did not occur as scheduled, and she was forced to pay $858

for the rate lock extension. At the April 13, 2016 hearing, the trial court found that father owed

mother $858. Father did not note his exception to the order from the April 13, 2016 hearing. In

fact, he did not make known his objection until the June 6, 2017 order.

        Moreover, at the June 29, 2016 hearing, mother’s attorney informed the trial court that

father paid the $858 fee. “Voluntary payment of a judgment deprives the payor of the right of

appeal.” Citizens Bank & Trust Co. v. Crewe Factory Sales Corp., 254 Va. 355, 355, 492 S.E.2d
826, 826 (1997) (citing Carlucci v. Duck’s Real Estate, Inc., 220 Va. 164, 166, 257 S.E.2d 763,

765 (1979)).
                                                 -6-
       At the conclusion of the April 13, 2016 hearing, the trial court took under advisement

mother’s request for attorney’s fees. At the June 29, 2016 hearing, the trial court heard evidence

that father engaged in numerous communications with mother’s attorney, which caused her to incur

greater expenses. The trial court ordered father to pay $9,000 toward mother’s attorney’s fees.

Father did not note his objection to the ruling and waived his endorsement of the order from the

June 29, 2016 hearing. As with the rate extension fee, father did not make known his objection

about the award of attorney’s fees until the June 6, 2017 order.

       This Court will not consider a claim of trial court error as a ground for reversal “where no

timely objection was made, except to attain the ends of justice.” Marshall v. Commonwealth, 26
Va. App. 627, 636, 496 S.E.2d 120, 125 (1998) (citing Rule 5A:18). “To be timely, an objection

must be made when the occasion arises – at the time the evidence is offered or the statement

made.” Marlowe v. Commonwealth, 2 Va. App. 619, 621, 347 S.E.2d 167, 168 (1986). Father

did not make a timely objection to the trial court’s order that he pay mother $858 for the rate

extension fee or $9,000 for her attorney’s fees. Therefore, this Court will not consider father’s

arguments in the second assignment of error.

                                       Assignment of error #3

       Father argues that the trial court erred by ordering him to pay more child support than what

the parties agreed to in the Agreement. He further asserts that he was not served with the motion to

amend child support. He noted his objections on the June 6, 2017 custody and visitation order.

       The trial court entered a final child support order on November 9, 2016. Father did not

appeal that order.1 Rule 1:1 states, “All final judgments, orders, and decrees, irrespective of

terms of court, shall remain under the control of the trial court and subject to be modified,



       1
          Father did appeal the amended child support order entered on July 12, 2017. See Potas
v. Potas, Record No. 1242-17-1.
                                               -7-
vacated, or suspended for twenty-one days after the date of entry, and no longer.” After the

expiration of twenty-one days, or by November 30, 2016, the child support order was final.

       As with the orders regarding the late extension fee and attorney’s fees, father’s objections to

the child support order were not timely, and this Court will not consider father’s arguments in the

third assignment of error.

                                      Attorney’s fees and costs

       Mother asks this Court to award her attorney’s fees and costs incurred on appeal. See

O’Loughlin v. O’Loughlin, 23 Va. App. 690, 695, 479 S.E.2d 98, 100 (1996). Having reviewed

and considered the entire record in this case, we hold that mother is entitled to a reasonable

amount of attorney’s fees and costs, and we remand for the trial court to set a reasonable award

of attorney’s fees and costs incurred by mother in this appeal. Rule 5A:30(b).

                                          CONCLUSION

       For the foregoing reasons, the trial court’s ruling is affirmed. We remand this case to the

trial court for determination and award of the appropriate appellate attorney’s fees and costs,

which also should include any additional attorney’s fees and costs incurred at the remand

hearing.

                                                                            Affirmed and remanded.




                                                -8-